Title: From Thomas Jefferson to Lewis Littlepage, 29 July 1791
From: Jefferson, Thomas
To: Littlepage, Lewis



Dear Sir
Philadelphia July 29. 1791.

I am to acknowledge the reciept of your favor of March 5. and to thank you for the view of European politics it conveyed. With respect to the letter of Feb. 25. 1790. which you mention to have written to the President, he authorises me to assure you he never recieved that or any other from you. It is most probable it was intercepted either in it’s passage from you to M. de la Fayette, or from him to it’s port of embarcation.
There is no better sign than when a nation can say we have no news. This is exactly our case. An unusual tide of prosperity produces it. This proceeds from 4. years successive of plentiful crops and high prices, from a general diffusion of domestic manufactures, from a return to economy, and a great deal of faith in our new government. Some hostilities by the Indians indeed have obliged us to arm against them. Genl. Scott is returned from a very successful expedition against them, and a second and third are preparing, so that we have little doubt they will be induced to accept of peace which is all we ask as the price of victory.
Mr. Paine’s Rights of man have been received and read here with great avidity and pleasure. A writer under the signature of Publicola having attacked him, has served only to call forth proofs of the firmness of our citizens in their republicanism. Some great names here have been preaching and patronising the doctrine of king, lords and commons, and as men generally do, they believed what they hoped, that the people might be led to crown or coronet them at least. Tho’ checked, they are not yet desperate. But I am happy in a general evidence that they will be found to be all head, without a body. If the revolution in France had failed, it might have intimidated some weak nerves here, but, for the happiness of mankind, that has succeeded.
Kentucke and Vermont have been declared independant members of the Union. Maine and Frankland will soon come forward. Our Census, according to the progress made in it promises our numbers  to be about three millions and a half, of which Virginia will be about 700,000 exclusive of Kentucké which is about 74,000.
I shall be happy to hear from you when Europe offers anything interesting. Be so good as to proffer my respects to the Princesses Czaterisky, Count Potoskis, and my friend the Abbé Piattoli: with assurances of great & sincere esteem I am Sir Your most obedient & most humble servt.,

Th: Jefferson

